FILED
                           NOT FOR PUBLICATION                              APR 14 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



STEPHEN LIEBB,                                   No. 09-17872

              Petitioner - Appellee,             D.C. No. 4:08-cv-02643-CW

  v.
                                                 MEMORANDUM *
VINCE CULLEN, Acting Warden,

              Respondent - Appellant.



                    Appeal from the United States District Court
                       for the Northern District of California
                    Claudia A. Wilken, District Judge, Presiding

                            Submitted April 12, 2011 **
                             San Francisco, California

Before: REINHARDT, HAWKINS, and GOULD, Circuit Judges.

       Warden Vince Cullen appeals the district court’s grant of Stephen Liebb’s

petition for a writ of habeas corpus. Liebb argued that there was not “some

evidence” to support the denial of his parole. In light of Swarthout v. Cooke, 131


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
S. Ct. 859 (2011) (per curiam), we hold that Liebb’s federal right of due process

was not violated. Liebb does not argue that he was denied an opportunity to speak

at his hearing and contest the evidence against him, that he was denied access to

his record in advance, or that he was not notified of the reasons why parole was

denied. See id. at 862. Accordingly, we reverse the district court’s grant of his

habeas petition.

      REVERSED and REMANDED.